Citation Nr: 9903666	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-07 501	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for limitation of motion 
of the back with scoliosis as residuals of a burn injury, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The appellant had active duty for training including a period 
from May 29 to June 12, 1976. This appeal originally arose 
from a March 1993 rating decision which, in pertinent part, 
denied a rating in excess of 10 percent for limitation of 
motion of the back as a residual of a burn injury.  By 
decision of February 1996, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence and for due process development, to include 
adjudication of the inextricably-intertwined issue of 
expansion of the grant of service connection to include 
additional back pathology.  

By rating action of September 1998, the RO granted an 
increased rating to 
20 percent for the service-connected limitation of motion of 
the back, effective in November 1992, adding scoliosis as a 
residual of the burn injury; the matter of entitlement to an 
evaluation in excess of 20 percent for this disability 
remains for appellate consideration.

By rating action of September 1998, the RO also denied 
service connection for additional back pathology, 
specifically, degenerative disc disease at L4-L5.  In 
December 1998, the appellant's representative filed a Notice 
of Disagreement (NOD) with the denial of service connection 
for lumbar disc disease.  However, that issue is not properly 
before the Board for appellate consideration at this time, 
inasmuch as a Statement of the Case (SOC) has not been issued 
by the RO, nor has a Substantive Appeal been filed.  That 
issue is also not inextricably-intertwined with the issue of 
an increased rating for limitation of motion of the back with 
scoliosis as residuals of a burn injury currently on appeal, 
inasmuch as any pain or neuropathy due to the lumbar disc 
disease would be ratable separately from limitation of motion 
due to burn scars, and competent medical evidence in this 
case indicates that the lumbar disc disease does not 
contribute to limitation of motion of the back, and that 
there is no causal link between the lumbar disc disease and 
the service-connected limitation of motion of the back with 
scoliosis as residuals of a burn injury.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The issue of service 
connection for degenerative disc disease at L4-L5 is thus 
referred to the RO for issuance of an SOC and any additional 
appropriate development.


FINDING OF FACT

The appellant's limitation of motion of the back with 
scoliosis as residuals of a burn injury is manifested by very 
mild scoliosis and no more than moderate limitation of motion 
of the lumbar spine as a whole shown on recent VA 
examinations, and is not productive of any incoordination, 
excessive fatigability, or significant weakened motion.   


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 20 
percent for limitation of motion of the back with scoliosis 
as residuals of a burn injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5292, 
5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records indicates that, 
during active duty for training in June 1976, the appellant 
suffered burn injuries to the torso, right arm, and right 
shoulder.  Skin grafts were taken from the left thigh.  He 
received whirlpool treatment and performed range of motion 
exercises after initial recovery from his burns to assist 
with recovery of affected parts.  

An August 1976 VA outpatient treatment report noted that the 
appellant suffered burns over 40 percent of his body from 
explosion of an immersion heater in June 1976, with grafts to 
the right arm and axilla area.  He was well on that 
examination, except for stiffness and areas of granulated  
tissue.  Treatment with whirlpool and range of motion 
exercises was continued.  In July 1978, the appellant 
complained of pain in the low back and left side for the past 
3 months.  In November 1990, the appellant had mild, soft, 
hypertrophic scars of the right arm, right shoulder, and 
trunk, without keloids or joint contractures.  He complained 
of low back pain at times radiating to the legs.  X-rays 
showed slight narrowing of the right side of the L4-L5 disc 
space.  The diagnosis was low back pain.

February 1993 VA X-rays of the thoracic spine showed mild 
scoliosis with convexity to the left and centered between L3 
and L4; vertebral bodies, pedicles, and costovertebral 
articulations were otherwise within normal limits.  The 
radiologist's assessment was mild malalignment, with no other 
definite abnormality.  

On VA orthopedic examination of March 1993, a history of burn 
injuries in service and subsequent extensive hospitalizations 
with multiple debridements and skin grafting was noted.  The 
appellant complained of pain localized to the lumbar area, 
predominantly on the right, with some radiation toward the 
lateral aspect of the right thigh, and with pain aggravated 
by bending and lifting as well as with arising from chairs.  
He also complained of occasional morning stiffness, and 
occasional numbness of the lateral right thigh.  He reported 
taking medication daily, with some relief of pain.  He 
reported never having had back surgery.  Objectively, well-
healed scars over nearly the entire surface of the back were 
noted.  Range of motion testing of the lumbar spine showed 
forward flexion to 85 degrees, backward extension to 10 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 22 degrees, and left and right lateral rotation to 
20 degrees each.  The appellant was noted to brace himself 
with his legs when going from the flexed to the extended 
position.  Straight leg raising was negative bilaterally, 
both sitting and lying down.  Deep tendon reflexes were 2+ on 
the right and 1+ on the left. The Achilles reflexes were 2+ 
and symmetric.  There was no decreased sensation of the lower 
extremities.  Motor examination was within normal limits.  
The assessment was slight restriction of range of motion of 
the lumbar spine, with X-ray evidence of mechanical low back 
pain with mild scoliosis. 

In his April 1993 NOD, the appellant complained that his body 
and spine were twisted to the right due to his scar tissue.  
He further reported that he had been experiencing back pain 
for the past 5 years, and currently took medication for back 
pain.

At the July 1993 RO hearing on appeal, the appellant 
testified that his low back pain was intermittent, though it 
was present upon arising in the morning.  At times, he had to 
crawl out of bed.  He testified that the back pain was in the 
lower spine, including around the belt line, particularly on 
the right side, and radiated into the buttocks and the legs.  
He described the pain as sharp and stabbing in the back, but 
was more of a dull, aching pain in the legs.  He further 
explained that he also had back spasms, which at times 
prevented him from moving his back, but added that the pain 
was different from the spasms, and when he bent over, it was 
pain that he experienced.  He stated that bending forward and 
to the right hurt, and hurt more than bending to the left, 
but bending backward did not hurt.  Bending forward sometimes 
also caused muscle spasms.   He could squat at times, but he 
could not stand from the squatting position without 
assistance.  He added that he had weakness in the legs, and 
had fallen once or twice when he had a back spasm.  He 
experienced pain upon prolonged standing, as well as when 
walking.  He testified that he had been given exercises to 
perform, which he sometimes performed but did not find to be 
helpful.  He added that he was limited in the amount of 
basketball that he could play, and in the amount he could 
lift to 25 or 50 pounds.  He further explained that moving 
furniture or performing landscaping around the home would 
injure his back.  On several occasions, he had had the spasms 
in his back all day, for which he had to take medication.  
Sometimes the back spasms lasted for 3 days.  He testified 
that he had in the past been confined to his home when he had 
back spasms, though he had not sought medical treatment on 
every occasion of spasms.  He estimated that in the prior 
year there had been 4 or 5 occasions when he could not get 
out of bed due to back spasms.  He testified that the back 
spasms had gotten worse over the past 2 years, and he was now 
doing less than he had been 2 years ago, because he was now 
more limited physically.  He was now working as a minister, 
and had attempted additional work delivering papers, but 
could not manage that extra work.  He worked with young 
people, and tried not to be limited in his activities in that 
work.  He testified that he took medication in the morning, 
and avoided using stronger pain medications, because his body 
had grown accustomed to certain medications after he was 
burned in service, and it had been difficult to stop using 
those drugs.  Because of his burns, he claimed to be able to 
tolerate much pain.  He testified that he also at times used 
a back brace when needed, including in bed.  

On VA orthopedic examination in January 1997, the appellant's 
history of inservice burns and treatment thereafter was 
noted.  He was noted to have had difficulties with keloid 
formation of the posterior chest wall and right shoulder 
secondary to the burns.  The examiner also noted scoliosis, 
with concavity toward the right, as first documented by X-
rays 4 years ago, as well as the appellant's contention that 
his burns caused the scoliosis.  Objectively, the veteran was 
a well-developed male with scar formation involving, in 
pertinent part, the entire posterior surface of the back.  
Lumbar range of motion testing showed forward flexion to 70 
degrees, neutral extension, and lateral flexion to 10 degrees 
in both planes.  Abnormal rib humps or significant lumbar 
fullness could not be detected, and the shoulders and pelvis 
were level.  Spotty areas of anesthesia along the keloid scar 
and in various areas of the back were noted.  

Current lumbar X-rays showed significant degenerative disc 
disease, especially between L4 and L5, and some facet 
changes, but no scoliosis.  1993 X-rays of the thoracic spine 
showed very mild scoliosis with concavity to the right, with 
a very gentle curve of at most five degrees.  The examiner's 
impression was that the appellant's significant scar 
formation was compatible with causing some posterior thoracic 
wall constriction which may have predisposed him to develop 
scoliosis.  The examiner opined that it was very likely that 
the observed very mild scoliosis was secondary to the burn 
scars.  The examiner felt that the lumbar range of motion was 
affected by the scar tissue more than anything else.  He 
further opined that he appellant's occasional lumbar pain did 
not restrict him, was probably secondary to the degenerative 
disc changes, and was probably not related to the burn scars.  

In a July 1997 addendum to the examination report, the VA 
examiner reiterated his opinion that the appellant's burn 
injury to the posterior thoracic wall had caused a restricted 
range of lumbar spine motion, adding that the scars were a 
fixed contracture, as a result of which the restriction of 
range of motion would neither increase nor decrease with 
increased repetitive use of the back for motions.  He further 
opined that the burns did not cause the significant 
degenerative disc disease of the lumbar spine which was 
localized around L4 and L5, but was unable to state whether 
or not the burn scars had aggravated the degenerative disc 
disease.  The examiner also noted that the appellant had not 
exhibited any incoordination, excessive fatigability, or 
significant weakened motion.

Analysis

The appellant contends that he is entitled to an evaluation 
in excess of the currently-assigned 20 percent for the 
service-connected limitation of motion of the back with 
scoliosis as residuals of a burn injury.  Initially, the 
Board finds the appellant's claim to be well-grounded 
pursuant to 38 U.S.C.A. § 5107, because his claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
finding is based on the appellant's evidentiary assertion 
that his service-connected disability has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that the claim is well- grounded, the VA has a 
statutory duty to assist the appellant in the development of 
facts pertinent to the claim.  The Board is satisfied that 
all available evidence necessary for an equitable disposition 
of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described, emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  In evaluating service-connected disabilities, the 
Board looks to the degree of  functional impairment, and 
attempts to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10.   In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the appellant's disorders.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, the appellant's limitation of motion of the 
back with scoliosis as residuals of a burn injury is 
appropriately rated under Diagnostic Code 5292 for limitation 
of motion of the lumbar spine.  Under that code, moderate 
limitation of motion of the lumbar segment of the spine 
warrants a 20 percent rating.  A 40 percent rating requires 
severe limitation of motion.  

The Board finds that the medical evidence showing forward 
flexion of the lumbar spine to 70 degrees, neutral extension, 
and lateral flexion to 10 degrees shown on VA examination of 
1997 is reflective of no more than moderate limitation of 
motion of the lumbar spine on the whole, thus warranting no 
more than a 20 percent rating under Diagnostic Code 5292.  
Those 1997 findings pertaining to the range of lumbar motion 
are reasonably consistent with the prior findings on VA 
examination of 1993, wherein forward flexion to 85 degrees 
and backward extension to 10 degrees, again indicative of no 
more than moderate limitation of motion on the whole, was 
objectively demonstrated.  Accordingly, a 40 percent rating 
is not warranted, as the objective findings do not show 
severe limitation of lumbar motion. 

In the July 1997 addendum to the January 1997 VA examination 
report, the examiner noted that the appellant had exhibited 
no incoordination, excess fatigability, or significant 
weakened motion of the low back.  While VA regulations 
mandate consideration of functional impairment due to pain, 
the regulations also contain the injunction that dysfunction 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant...."   
38 C.F.R. § 4.40; see Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).

A 40 percent rating under Diagnostic Code 5295 is also not 
warranted in this case, as the medical evidence of record 
does not show that the veteran has severe lumbosacral strain, 
with findings such as listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, which would warrant such 
a rating.  As the VA examiner concluded in the July 1997 
addendum to his January 1997 examination report, the back 
scars caused a fixed contracture which decreased the range of 
motion of the lumbar spine, but the decrease in range of 
motion, by virtue of the nature of the causative fixed 
contracture, was unaffected by the amount of activity of the 
low back.  Significantly, the examiner opined in January 1997 
that the appellant's occasional lumbar pain not only did not 
restrict him, but was probably secondary to the non-service-
connected lumbar disc disease, and was probably unrelated to 
the service-connected disability, limitation of motion of the 
back with scoliosis as residuals of a burn injury.  In 
effect, the VA examiner opined that the non-service-connected 
lumbar disc disease caused the appellant's back pain, not his 
service-connected back residuals from the burn injury.  In 
the absence of medical findings of lumbosacral strain or any 
competent evidence causally associating lumbar pain with the 
service-connected back residuals from the burn injury, a 40 
percent rating under Diagnostic Code 5295 is not warranted.  
Under the applicable criteria, ratings on the basis of 
conjectural analogies are inappropriate.  38 C.F.R. § 4.20.  

In a December 1993 statement, the appellant requested a 20 
percent rating for a lumbar spine disorder and a 10 percent 
rating for muscle spasms.  He also testified at length about 
muscle spasms, which he differentiated from his low back 
pain, asserting that they were different in nature.  However, 
the Board notes that no muscle spasms of the back were ever 
objectively found on either VA orthopedic examination in 1993 
and 1997.

While scoliosis has been identified by VA X-rays and causally 
associated with the service-connected residuals of burns by 
the VA examiner in 1997, the Board notes that the scoliosis 
has been assessed to be very mild, and was not objectively 
found to contribute to the appellant's disability.  
Accordingly, an evaluation in excess of 20 percent on the 
basis of scoliosis is not warranted.  

The appellant's contentions have been considered, but the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently-assigned 20 percent for 
limitation of motion of the back with scoliosis as residuals 
of a burn injury, and the appeal is denied. 


ORDER

An increased rating for limitation of motion of the back with 
scoliosis as a residuals of a burn injury is denied. 


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

